                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




JENNY F.,                                                     No. 3:18-cv-00981-SB

                       Plaintiff,                             ORDER

       v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [17] on July 8,

2019, in which she recommends that the Court affirm the Commissioner’s decision. The matter

is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [17].

Accordingly, the decision of the Commissioner is AFFIRMED, and this case is dismissed.

       IT IS SO ORDERED.



       DATED this          day of ________________, 2019.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
